Case 2:16-cv-01118-CCC-MF Document 696 Filed 08/23/19 Page 1 of 1 PageID: 22219
                                                                                   THREE GATEWAY CENTER
       AL$H                                                                       100 Mulberry Street, 15th Floor
      PIZZI                                                                       Newark, NJ 07102
   O’REILLY                                                                       T: 973.757.1100
  FALANGA                                                                         F: 973.757.1090
                                                                                   WALSH.LAW

 Marc D. Haefner
 Direct Dial: (973) 757-1013
 m ha efn er @ walsh. law

                                                      August 23, 2019
 WA ELECTRONIC MAIL
 Honorable Claire C. Cecchi, U.S.D.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

          RE:       Immunex Corporation, et a!. v. Sandoz, Inc., et a!.,
                    Civil Action No. 16-1118 (CCC/MF)

 Dear Judge Cecchi:

       This firm, together with Sidley Austin LLP, represents Plaintiffs Immunex Corporation and Amgen
 Manufacturing, Ltd. (collectively, “Immunex”) in this matter.

         We write to request that the time for the parties to submit a joint proposed form of final judgment
 is extended until September 3, 2019. The parties understand that they are to meet and confer in the
 interim regarding the form of judgment.

          If this is acceptable, we ask that Your Honor “so order” this letter.

         We thank you for your continued attention to this matter, and we are available should Your Honor
 or Your Honor’s staff need anything further.


                                                              Respectfully submitted,

                                                              s/Marc D. Haefner

                                                              Marc D. Haefner

 cc:      Eric I. Abraham, Esq. (via email)
          Charles Chevalier, Esq. (via email)


                                            SO ORDERED:
                                                              Hon. Claire C. Cecchi, U.S.D.J.




 \AJAISH ‘i//l tYREILJ..Y FA[.ANGA lip     ATTORN-YS A I AW        NFWARK          NEW YORK
